Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARRELL ROGERS, individually,
and on behalf of all others similarly situated,

Plaintiff,
vs. Case No. 1:18-cv-01567
VIVINT SOLAR, INC., et al.,

Defendants.
sin /

ORDER PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT AND
AUTHORIZING NOTICE TO THE SETTLEMENT CLASS

This matter coming before the Court on the Parties’ “Joint Motion for Preliminary
Approval of Class Action Settlement and incorporated Memorandum of Law” (the “Joint
Motion”), and after review and consideration of the Settlement Agreement, and having been
fully advised in the premises, I'l' |S HEREBY ORDERED and adjudged as follows:

l, Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the settlement
of this action, as embodied in the terms of the Settlement Agreement attached to the Joint
Motion, including all exhibits thereto, is preliminarily approved for the purposes of
settlement. The Court finds that the terms of the Settlement Agreement are fair, reasonable
and adequate, and well within the range of reasonableness for preliminary settlement
approval. The Court finds that the settlement is in the best interests of the Settlement Class in
light of the factual, practical, legal and procedural questions raised by this case.

2. By stipulation of the parties, and pursuant to Federal Rules of Civil Procedure

23(a) and (b)(3), the Court conditionally certifies the following Settlement Class, for

settlement purposes only:
Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 2 of 7

All persons and entities whose telephone numbers were called by third parties that

marketed solar energy products and services on behalf or for the benefit of Defendants on or
after July 1, 2014 where:

(1) The third-party initiated a call using an artificial voice, or a
prerecorded voice, to (i) advertise the commercial availability or
quality of any property, goods, or services; or encourage the
purchase or rental of property, goods, or services; (ii) where such
persons’ and entities’ telephone numbers were assigned to a
cellular phone service or residential line; and (iii) where the third-
party failed to obtain Prior Express Written Consent from those
persons and entities called; or

(2) The third-party initiated a call using an ATDS to (i) advertise the
commercial availability or quality of any property, goods, or
services; or encourage the purchase or rental of property, goods, or
services; (ii) where such persons’ and entities’ telephone numbers
were assigned to a cellular phone service; and (iii) where the third-

party failed to obtain Prior Express Written Consent from those
persons and entities called; or

(3) The third-party initiated more than one call within a 12-month
period (i) to persons and entities who were registered with the
National Do-Not-Call Registry for at least 30 days prior to being
called; (ii) encouraging the purchase or rental of property, goods,
or services; (iii) where such persons’ and entities’ telephone
numbers were assigned to a cellular phone service; and (iv) where
the third-party failed to obtain Requisite Do-Not-Call Permission
from those persons and entities called.

Excluded from the Settlement Class are Defendants, any parent, subsidiary, affiliate
or controlled person of Defendants, as well as the officers, directors, agents, servants or
employees of Defendants and the immediate family members of such persons, the named

counsel in this litigation, and any member of their office and/or firm.
The Parties have expressly agreed to this Settlement Class definition for settlement
purposes.

ey The Court finds that this conditional class certification is appropriate because

(a) the Settlement Class is so numerous that joinder of all members is impractical, (b) there
Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 3 of 7

are common questions of law and fact that predominate over any questions affecting only
individual class members, (c) Plaintiff’s claims are typical of the claims of the class, and (d)
Plaintiff and his counsel will fairly and adequately protect the interests of the Settlement
Class, and (e) a class action is the superior method for resolving this controversy, given the
nature and small size of the class members’ individual claims and their lack of interest in
individually controlling the prosecution of separate actions, and that resolution. on a class
wide basis will promote judicial economy and efficiency.

4, The Court further finds that this conditional class certification is appropriate
pursuant to Federal Rule of Civil Procedure 23(b)(3), because questions of law and/or fact
common to members of the Settlement Class predominate over any questions affecting only
individual members, and a class action is superior to other available methods for fairly and
efficiently adjudicating this controversy.

5. The Court appoints Darrell Rogers (“Plaintiff”), as the “Class Representative”
for the Settlement Class, and appoints Plaintiff's attorneys (Richard Bennett and Peter
Bennett of Bennett & Bennett, and Shawn A. Heller of the Social Justice Law Collective, PL)
as “Class Counsel” for the Settlement Class.

6. In compliance with the Class Action Fairness Act 28 U.S.C. § 1715,
Defendants shall serve written notice of the proposed settlement on the U.S. Attorney
General and the state Attorney General for the District of Columbia.

7. The Settlement Agreement is incorporated by reference into this Order and is
hereby preliminarily adopted as an Order of this Court.

8. The Settlement Agreement proposes notice to the Settlement Class in the form

of Exhibit 1-B (‘Postcard Notice”) and 1-C (‘Long Form Notice’) attached to the Joint
s#

SAA

Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 4 of 7

Motion, and will give notice of the settlement to Settlement Class members through both
nationwide media and publication notice as well as direct notice that will be sent by first-
class U.S. Mail to those identifiable from records obtained in discovery.

9. With regards to direct notice, the Settlement Administrator shall send the

66,000

Class Notice on a postcard by U.S. Mail to those approximately 442,000-Settlement Class
members for whom the Parties’ records presently contain a corresponding address, as well as
those Settlement Class members whose address the Settlement Administrator is able to
identify through a “Reverse Append” address look-up of their telephone number and
comparison with the U.S. Post Office’s National Change of Address database. The Class
Notice shall contain a proof of claim form to be returned by Settlement Class members in
order to qualify for payment, directs Settlement Class members to a website application
where they can alternatively submit a proof of claim form in order to qualify for payment,
and provides contact information for toll-free customer service support.

10. With regards to media and publication notice, the Settlement Administrator
shall supplement the direct notice described above with Internet banner ads that target adults,
age 18 and over, nationwide on both desktop and mobile devices via the Google Display
Network and the social media platform Facebook. The Settlement Agreement provides that
these ads will run for a eaecnorit period, and are targeted to generate 340 million
impressions, sufficient to achieve notice reach to over 70% of potential Settlement Class
members. The Settlement Administrator shall further send an informational press release at
the beginning of the media outreach campaign to local, national, and syndicated news

organizations, delivering information regarding the settlement to numerous print, broadcast,

and online press outlets, and establish a settlement website with downloadable case

dH

OAR
Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 5 of 7

documents, including the detailed notice, online claims filing, frequently asked questions
with responses, contact information for Class Counsel and KCC, and other pertinent
information.

11. The Court finds that the manner and substance of the proposed Class Notice is
the best practicable notice under the circumstances and is reasonably calculated to apprise
Settlement Class members of the pendency of this action and their right to object or to
exclude themselves from the Settlement Class. The Court further finds that the proposed
Class Notice, in the form of Exhibit 1-B (“Postcard Notice’) and 1-C (“Long Form Notice”)
attached to the Joint Motion, is reasonable, that it constitutes due, adequate and sufficient
notice to all persons entitled to receive notice, and that it satisfies the requirements of due
process and Federal Rule of Civil Procedure 23. The plan is thus approved and adopted. The
Court orders that the Parties provide the Class Notice to the Settlement Class within thirty
(30) days following entry of this Order, in the manner, form and substance as proposed by
the Parties in the Settlement Agreement.

12. The Settlement Agreement proposes providing a Claim Form in conjunction
with the Class Notice to the Settlement Class in the form of Exhibit 1-A attached to the Joint
Motion. The claim form submitted by each class member must include the claimant’s name,
address, current telephone number, e-mail address, and the telephone number at which the
claimant received the call(s) that are the subject of the case. Failure to include the required
information on the Claim Form shall result in the claimant receiving no monetary payment
from the Settlement Fund. Any member of the Settlement Class who does not submit a Claim
Form by the Claims Due Date, as shown by postmark or other identifiable date of

transmission, shall receive no monetary payment from the Settlement Fund. The Parties may
Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 6 of 7

review the claim forms and may make objections thereto. The Court thus approves the Claim
Form in the form of Exhibit 1-A to the Joint Motion.

13. The Court preliminarily appoints Kurtzman Carson Consultants as the
Settlement Administrator, which shall provide notice and administer the settlement in
accordance with the terms and conditions of the Settlement Agreement and this Order.

14. All proceedings in this Action are stayed until further order of the Court,
except as may be necessary to implement the terms of the settlement.

15. The Court retains continuing and exclusive jurisdiction over the action to
consider all further matters arising out of or connected with the settlement, including the
administration and enforcement of the Settlement Agreement.

16. The Court hereby sets deadlines and dates for the acts and events set forth in
the Settlement Agreement and directs the Parties to incorporate the deadlines and dates in the
Class Notice:

(a) Requests by any Settlement Class member to opt out of the settlement must be

filed on or before WWwanhw 4 , 202, or be forever barred. The
Court shall rule on all requests for exclusion on _NMvarew (4
2020 ;

(b) Any objections or motions to intervene shall be filed in this Court and
postmarked and served on Class Counsel and Defendant’s counsel on or
before Near Bo , 20 2@ , or be forever barred;

(c) Memoranda regarding any objection or motion to intervene at the Final

Fairness Hearing must be filed in this Court, and postmarked and served on
Case 1:18-cv-01567-TNM Document 33 Filed 12/02/19 Page 7 of 7

Class Counsel and Defendant’s counsel on or before Aesi \ 13 ,

202, or be forever barred; and

(d) The Parties’ Joint Motion for Final Approval must be filed on or

 

 

 

before Aest\ 24 , 2020.
17. The Final Fairness Hearing, identified in the Class Notice, is hereby scheduled
"tn Courtfoen* a.
for Mow \2. , 2019, at (O'o0e am/pm- in Reom— , to

determine whether the Settlement Agreement is fair, reasonable and adequate and should be

approved.

IT IS SO ORDERED

owsa 12/2/09 UM

Hon. Trevor N. McFadden

 

 

 

 
